DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because that claim does not end in a period.  Claims are required to be complete sentences and since claim 17 does not end in a period, that claim does not meet the requirement of being a complete sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is construed to be indefinite because the recitations “the fin” (singular form) and “the radiused portion” lack a positive antecedent basis.  Since claims 3-7 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 4 is further 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto (US 6,367,162).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Fukumoto as teaching:
a portable handheld hair dryer (see title and abstract) comprising a heating element 40 wherein the heating element comprises at least one longitudinally extending heating member 9 and a plurality of fins 7, 8, the longitudinally extending heating member having a longitudinal axis and a longitudinally extending outer surface wherein the fins have a deformable portion 22 with an opening and the deformable portion has been deformed by the heating member being inserted longitudinally through the opening in an insertion direction (expressly shown in figures 8, 9 and expressly disclosed at column 6 lines 26-59, especially lines 55-59).  Fukumoto also discloses the claim 2 feature wherein the deformable portion comprises a radiused section extending .
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wonka et al. (US 5,701,681).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Wonka as teaching:
60 wherein the heating element comprises at least one longitudinally extending heating member 42 and a plurality of fins (expressly shown in figure 5), the longitudinally extending heating member having a longitudinal axis and a longitudinally extending outer surface 66 wherein the heating element is elongate in a direction of flow through the heating element and has a rounded upstream end and a rounded downstream end (expressly shown in figures 4, 5 and expressly disclosed in column 5 liens 44-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto.  Fukumoto discloses the claimed invention, as rejected above, except for the recited opening thickness value, collar radius thickness value, or transverse plane oval.  It would have been an obvious matter of design choice to recite those feature, since the teachings of Fukumoto would perform the invention as claimed regardless of those claim recitations and application has not claimed or specified the criticality of those features as being necessary for patentability.
s 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wonka.  Wonka discloses the claimed invention, as rejected above, except for the recited oval or pear shape.  It would have been an obvious matter of design choice to recite those feature, since the teachings of Wonka would perform the invention as claimed regardless of those claim recitations and application has not claimed or specified the criticality of those features as being necessary for patentability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  Reference A, cited with this action, is patent publication from the same inventive entity as the current application.  References D, E, F, G, H, I, J, N, O, P, cited with this action teach hair dryers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tuesday, March 22, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753